        Case 1:19-mc-00145-TSC Document 406 Filed 01/19/21 Page 1 of 3




                            IN THE DISTRICT COURT FOR THE
                                DISTRICT OF COLUMBIA


                                           )
In the Matter of the                       )
Federal Bureau of Prisons’ Execution       )
Protocol Cases,                            )
                                           )
LEAD CASE: Roane et al. v. Barr            )       Case No. 19-mc-00145 (TSC)
                                           )
                                           )
THIS DOCUMENT RELATES TO:                  )
                                           )
ALL CASES                                  )
                                           )

                                   NOTICE OF WITHDRAWAL

       To the Clerk of Court and all parties of record, please take notice of the withdrawal of

JONATHAN KOSSAK as counsel for all Defendants in these consolidated cases. Defendants

remain represented by Assistant U.S. Attorney Johnny Walker from the U.S. Attorney’s Office for

the District of Columbia.


Dated: January 19, 2021



Respectfully submitted,


                                                  /s/ Jonathan Kossak
                                                JONATHAN KOSSAK, D.C. Bar #991478
                                                Trial Attorney
                                                Federal Programs Branch
                                                Civil Division, Department of Justice
                                                1100 L Street, N.W.
                                                Washington, District of Columbia 20005
                                                (202) 305-0612
                                                jonathan.kossak@usdoj.gov
                                                Counsel for Defendants
        Case 1:19-mc-00145-TSC Document 406 Filed 01/19/21 Page 2 of 3




                              CERTIFICATE OF SERVICE
       I hereby certify that on January 19, 2021, I caused a true and correct copy of foregoing to

be served on all following counsel of record via the Court’s CM/ECF system.
 Joshua C. Toll                               Shawn Nolan
 King & Spalding LLP                          Federal Community Defender Office, E.D.
 (202) 737-8616                               Pa.
 jtoll@kslaw.com                              (215) 928-0528
                                              shawn_nolan@fd.org
 Margaret O’Donnell
 (502) 320-1837                               Gary E. Proctor
 mod@dcr.net                                  Law Offices of Gary E. Proctor, LLC
                                              (410) 444-1500
 Counsel for Plaintiff Anthony Battle
                                              garyeproctor@gmail.com
                                              Counsel for Plaintiff Jeffrey Paul


 Amy Karlin                                   Scott W. Braden
 Interim Federal Public Defender              Arkansas Federal Defender Office
 Celeste Bacchi                               (501) 324-6114
 Jonathan C. Aminoff                          Scott_Braden@fd.org
 Deputy Federal Public Defenders              Jennifer Ying
 (213) 894-2854                               Andrew Moshos
 celeste_bacchi@fd.org                        Morris, Nichols, Arsht & Tunnell LLP
 Counsel for Plaintiff Julius O. Robinson     (302) 658-9300
                                              jying@mnat.com
                                              amoshos@mnat.com
                                              Counsel for Plaintiff Norris G. Holder, Jr.


 Joseph Luby                                  Paul F. Enzinna
 Federal Community Defender Office, E.D.      Ellerman Enzinna PLLC
 Pa.                                          (202)753-5553
 (215) 928-0520                               penzinna@ellermanenzinna.com
 joseph_luby@fd.org
                                              Counsel for Plaintiff James H. Roane, Jr.
 Counsel for Plaintiff Chadrick Fulks
       Case 1:19-mc-00145-TSC Document 406 Filed 01/19/21 Page 3 of 3




Evan Miller                          Shawn Nolan
Vinson & Elkins LLP                  Federal Community Defender Office, E.D.
(202) 639-6605                       Pa.
emiller@velaw.com                    (215) 928-0528
                                     shawn_nolan@fd.org
Counsel for Bruce Webster
                                     Gary E. Proctor
                                     Law Offices of Gary E. Proctor, LLC
                                     (410) 444-1500
                                     garyeproctor@gmail.com
                                     Counsel for Plaintiff Jeffrey Paul


Gerald W. King, Jr.
Jeffrey Lyn Ertel
Federal Defender Program, Inc.
(404) 688-7530
Gerald_King@fd.org
Jeff_Ertel@fd.org
Brandon D. Almond
Troutman Sanders LLP
Washington, D.C. 20004
(202) 274-2864
brandon.almond@troutmansanders.com
Counsel for Richard Tipton, III




                                      /s/ Jonathan Kossak
                                     Counsel for Defendants
